        Case 7:19-cv-00334 Document 1 Filed on 09/17/19 in TXSD Page 1 of 2
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                           ENTERED
                                                                                                      September 18, 2019
                                UNITED STATES DISTRICT COURT
                                                                                                       David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA                                  §
                                                          §
VS.                                                       § CRIMINAL ACTION NO. 7:16-CR-546
                                                          §
RODRIGO BORGES DAMASO                                     §

                                        ORDER OF SEVERENCE

       Rodrigo Borges Damaso (“Movant”) was convicted of violating 21 U.S.C. § 952(a),
960(a)(1), 960(b)(1) and 18 U.S.C. § 2 and was sentenced to 168 months imprisonment with
judgment entered on February 2, 2018.1 Movant appealed the judgement of this court but the
appeal was dismissed as frivolous.2 No Further review was sought; thus, the judgment is now
final. On September 19, 2019, Movant filed a motion invoking Rule 41(g) of the Federal Rules
of Criminal Procedure to seek the return of certain property.3
        Rule 41(g), Fed.R.Crim.P., permits a person aggrieved by an unlawful search and seizure,
or aggrieved by the deprivation of property to file a motion for return of property. A Rule 41(g)
motion filed in a criminal case that has already concluded is properly construed as a civil action
for return of property.4 Such a proceeding is a suit against the United States for property or
money, and is civil in nature, invoking the Court's general equity jurisdiction under 28 U.S.C. §
1331.5
       Because his motion is properly construed as a civil action, Movant must comply with the
Prison Litigation Reform Act (PLRA) and pay the $505 filing fee or submit an application for
leave to proceed in forma pauperis. Furthermore, his complaint is subject to the screening
requirements of 28 U.S.C. § 1915A.6 Movant has not complied with the requirements of the
PLRA.
         Accordingly, the Court hereby orders that:
(1) The Clerk shall sever Movant’s motion,7 and transfer the motion and this order to a civil case
file, assigning a civil cause number to the proceedings. 8 The parties shall be realigned, because
Rodrigo Borges Damaso is the true plaintiff in this suit against defendant United States of


1
  Dkt. No. 32
2
  Dkt. No. 48.
3
  Dkt. No. 62.
4
  United States v. Clymore, 217 F.3d 370, 373 n.6 (5th Cir. 2000) (citing Pena v. United States, 122 F.3d 3, 4 n.3
(5th Cir.1997)).
5
  Id.
6
  Pena, 122 F.3d at 4.
7
  Dkt. No. 62.
8
  Such action is to be randomly assigned as a new civil action.

1/2
          Case 7:19-cv-00334 Document 1 Filed on 09/17/19 in TXSD Page 2 of 2



America. All future pleadings related to Movant’s motion for return of properly shall be filed in
the civil case file.
(2) Within thirty days of the entry of this order, Movant shall either: (a) pay the $505 filing fee;
or (b) submit a completed application to proceed in forma pauperis, along with a certified copy
of his inmate trust account records, which must reflect the account balance as of September 16,
2019, as well as the deposits and average balance for the six months preceding that date. 9 Failure
to timely comply may result in dismissal of his cause for want of prosecution.10
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 17th day of September, 2019.




                                                 ___________________________________
                                                 Micaela Alvarez
                                                 United States District Judge




9
    See 28 U.S.C. § 1915.
10
     Fed.R.Civ.P. 41.


2/2
